                      Case 1:20-cv-00661-PJK-SCY Document 1-2 Filed 07/07/20 Page 1 of 26
     D-1314-CV-202000458 - Monday, June 29, 2020


                                                                     Davree Daly
                                                                          v.
                                                                Gym Launch Secrets, LLC.
                                                                         CASE DETAIL
             CASE #           CURRENT JUDGE                     FILING DATE                                                   COURT
D-1314-CV-202000458       Mercer, Cindy M.              05/04/2020                LOS LUNAS District


                                                                  PARTIES TO THIS CASE
               PARTY TYPE                         PARTY DESCRIPTION                                 PARTY #                                PARTY NAME
DE                                       Defendant Appellee                     1                                                GYM LAUNCH SECRETS, LLC.
PP                                       Plaintiff Appellant                    1                                                DALY DAVREE
                                                                 ATTORNEY: SUGGETT WAYNE ROBERT


                                                                CIVIL COMPLAINT DETAIL
      COMPLAINT DATE                  COMPLAINT SEQ #                COMPLAINT DESCRIPTION                             DISP                     DISP DATE
05/04/2020                      1                                    OPN: COMPLAINT

             COA SEQ #                                                                   COA DESCRIPTION
                 1                                                                     Contract Wrongful Termination

                         PARTY NAME                                                          PARTY TYPE                                          PARTY #



                                                         REGISTER OF ACTIONS ACTIVITY
       EVENT DATE           EVENT DESCRIPTION                  EVENT RESULT               PARTY TYPE                          PARTY #                 AMOUNT
05/13/2020
05/04/2020                OPN: COMPLAINT                                          PP                             1
                          Complaint for Wrongful Termination


                                                               JUDGE ASSIGNMENT HISTORY
         ASSIGNMENT DATE                               JUDGE NAME                                     SEQ #                      ASSIGNMENT EVENT DESCRIPTION
05/04/2020                               Mercer, Cindy M.                         1                                              INITIAL ASSIGNMENT




     Page 1
                                                                           EXHIBIT A
JY   Case 1:20-cv-00661-PJK-SCY Document 1-2 Filed 07/07/20 Page 2 of 26
                                                                                 FILED
                                                        13th JUDICIAL DISTRICT COURT
                                                                        Valencia County
                                                                       7/1/2020 3:02 PM
                                                                      PHILLIP ROMERO
                                                                CLERK OF THE COURT




                                 EXHIBIT B
Case 1:20-cv-00661-PJK-SCY Document 1-2 Filed 07/07/20 Page 3 of 26




                            EXHIBIT B
Case 1:20-cv-00661-PJK-SCY Document 1-2 Filed 07/07/20 Page 4 of 26




                            EXHIBIT B
           Case 1:20-cv-00661-PJK-SCY Document 1-2 Filed 07/07/20 Page 5 of 26

AB                                                                                                      FILED
                                                                              13th JUDICIAL DISTRICT COURT
                                                                                               Valencia County
     STATE OF NEW MEXICO                                                                    5/4/2020 12:31 PM
     COUNTY OF VALENCIA                                                                     PHILLIP ROMERO
     THIRTEENTH JUDICIAL DISTRICT                                                     CLERK OF THE COURT


     DAVREE DALY,

                    Plaintiff,

     vs.                                            No. ____________________________
                                                         D-1314-CV-2020-00458

     GYM LAUNCH SECRETS, LLC.

                    Defendant.

                          COMPLAINT FOR WRONGFUL TERMINATION

            Plaintiff, Davree Daly, through her counsel of record Wayne R. Suggett Attorney at Law,

     P.C., for her complaint against Defendant Gym Launch Secrets, LLC., alleges as follows:

                                     JURISDICTION AND VENUE

            1.      Plaintiff Davree Daly (Ms. Daly) is a resident of Valencia County, New Mexico.

            2.      Defendant Gym Launch Secrets, LLC., is a foreign limited liability company that

     transacts business in New Mexico.

            3.      The wrongful conduct of Defendant occurred in Valencia County, New Mexico.

                                            BACKGROUND FACTS

            4.      Ms. Daly was hired by Defendant in a Tech Support position in August 2017.

            5.      In 2018 and 2019, Defendant employed fifty or more employees or full-time

     equivalents that worked at or reported to the same Texas office that Ms. Daly reported to.

            6.      In April 2018, Ms. Daly was promoted to Escalation Specialist.

            7.      In September 2018 Ms. Daly informed her primary supervisor of her pregnancy.

            8.      Ms. Daly requested and was granted Family and Medical Leave Act (FMLA) due

     to her pregnancy and anticipated childbirth.



                                                      1

                                                EXHIBIT C
        Case 1:20-cv-00661-PJK-SCY Document 1-2 Filed 07/07/20 Page 6 of 26



         9.      Ms. Daly began her FMLA due to her pregnancy and childbirth on April 22, 2019

with a return date of June 3, 2019.

         10.     Ms. Daly was a full-time employee at the time that had never requested leave time

previously and had worked over 1,000 hours in the twelve-months prior to her request for leave.

         11.     Prior to her June 3, 2019 anticipated and expected return from leave, Defendant

informed Ms. Daly that it had eliminated her Escalation Specialist position and offered Ms. Daly

a demotion back to a tech position with a $4.00 cut (approximately 17 percent) in her hourly rate

from $24.00 to $20.00 an hour.

         12.     Ms. Daly was told that if she did not take the demotion and pay cut, she would be

terminated.

         13.     Ms. Daly refused to accept the demoted position and was discharged on May 24,

2019.

         14.     Defendant’s claim that it had eliminated the Escalation Specialist positon was a

pretext to terminate Ms. Daly based on her requesting and exercising her right to FMLA leave due

to her pregnancy/childbirth.

         15.     Defendant almost immediately posted at least two open positions, renamed the

Implementation Coordinator and Coaching Coordinator position--that contain the almost identical

job duties Ms. Daly was performing as the Escalation Specialist.

                     COUNT I—NEW MEXICO COMMON LAW WRONGFUL
                         AND RETALIATORY DISCHARGE CLAIMS

         16.     Pursuant to NMRA 2005, 1-010(C), Ms. Daly incorporates paragraphs 1 through

15 in Count I.

         17.     New Mexico has a strong public policy prohibiting employers from terminating

employees or taking adverse action against employees for the employees exercising or attempting

                                                 2

                                            EXHIBIT C
     Case 1:20-cv-00661-PJK-SCY Document 1-2 Filed 07/07/20 Page 7 of 26



to exercise their contractual and statutory employment rights under state and federal law and for

terminating employees based on exercising their statutory rights to FMLA benefits. New Mexico

also has a strong public policy prohibiting employers from terminating employees and taking

adverse action against employees based on their gender and/or pregnancy.

       18.        Defendant’s demotion of Ms. Daly, and its constructive termination of Ms. Daly

when she refused to accept the demotion, violated New Mexico public policy protecting Ms. Daly

for adverse employment actions based on asserting her rights under the FMLA or based on her

gender, female, or pregnancy/childbirth.

       19.        Defendant’s conduct was intentional, willful and with reckless disregard of the

employment rights of Ms. Daly.

       20.        As a result of Defendant’s conduct, Ms. Daly suffered injury.

                              COUNT II—INTERFERENCE WITH FMLA
                                RIGHTS AND FMLA RETALIATION

       21.        Pursuant to NMRA 2005, 1-010(C), Ms. Daly incorporates paragraphs 1 through

20 in Count II.

       22.        Defendant was subject to the provisions of the Family and Medical Leave Act

(FMLA) at all times in 2019.

       23.        Defendant employed 50 or more employees for at least 20 calendar workweeks in

2018 and 2019.

       24.        Defendant’s employees largely work remotely. However, more than 50 employees

reported, accepted assignments, and were supervised out of the same Texas location that Ms. Daly

reported to and accepted her assignments and supervision.

        25.       Ms. Daly was entitled to up to 12 weeks of unpaid leave under the FMLA.

        26.       She requested, and was granted, approximately six weeks of FMLA leave

                                                  3

                                             EXHIBIT C
      Case 1:20-cv-00661-PJK-SCY Document 1-2 Filed 07/07/20 Page 8 of 26



beginning April 23, 2019, through June 3, 2019, based on her pregnancy and birth of her child.

       27.     As agreed, Ms. Daly was ready and willing to return to her position at the end of

her scheduled FMLA leave on June 3, 2019.

       28.     The FMLA requires that an employee be returned to a “nearly identical” position

when they return from FMLA leave.

       29.     Defendant violated this provision by attempting to transfer Ms. Daly to a demoted

position with less responsibilities and with substantially less pay.

       30.     In fact, after offering Ms. Daly the demoted position claiming that they no longer

had an Escalation Specialist position, Defendant posted and hired employees to perform the almost

identical duties Ms. Daly had been performing.

       31.     In continuing its retaliation of Ms. Daly, after her termination Defendant sent

threatening letters to Ms. Daly in an attempt to interfere with her ability to work.

       32.     Defendant also interfered with Ms. Daly’s work by contacting potential clients of

Ms. Daly and falsely informing them that Ms. Daly was prohibited from working with these clients

and/or that Defendant would retaliate and refuse to do business with these clients unless they

refused to work with Ms. Daly.

       33.     In addition, Defendant, using false pretenses, had employees and agents contact

Ms. Daly and falsely pretend to be potential clients in attempting to harm Ms. Daly’s business.

       34.     Defendant’s conduct interfered with Ms. Daly’s FMLA rights and retaliated against

her for exercising her FMLA rights in violation of law.

       35.     As a result of Defendant’s wrongful conduct, Ms. Daly suffered injury.




                                                  4

                                            EXHIBIT C
      Case 1:20-cv-00661-PJK-SCY Document 1-2 Filed 07/07/20 Page 9 of 26



                     COUNT III—SEX AND PREGNANCY DISCRIMINATION
                        UNDER NEW MEXICO’S HUMAN RIGHTS ACT

       36.     Pursuant to NMRA 2005, 1-010(C), Ms. Daly incorporates paragraphs 1 through

35 in Count III.

       37.     Ms. Daly filed a charge of discrimination with the New Mexico Human Rights

Bureau on September 10, 2019.

       38.     Ms. Daly exhausted her administrative remedies as required by New Mexico law

and received a letter of non-determination from the State of New Mexico on March 16, 2020.

       39.     Ms. Daly is female.

       40.     Ms. Daly was pregnant in early 2019 and had just given birth to her child at the

time of her termination by Defendant.

       41.     New Mexico prohibits employers from discriminating and retaliating against

employees based on their gender and/or pregnancy.

       42.     Defendant took adverse action against Ms. Daly in May 2019 based on her gender

and/or pregnancy.

       43.     Defendant’s demotion, and subsequent termination when Ms. Daly refused the

demotion, was a pretext to engage in illegal sex and/or pregnancy discrimination.

       44.     Defendant discriminated against Ms. Daly by falsely claiming that her position had

been eliminated and that there was no substantially similar position available to her. Defendant

falsely claimed that the only position available was a demoted position that Ms. Daly previously

held at substantially less pay.

       45.     When Ms. Daly rejected the demotion, Defendant terminated her employment.

       46.     After Defendant terminated her employment and filed a charge of discrimination

on September 10, 2020, Defendant took retaliatory action against Ms. Daly for filing a charge of

                                               5

                                          EXHIBIT C
     Case 1:20-cv-00661-PJK-SCY Document 1-2 Filed 07/07/20 Page 10 of 26



discrimination with New Mexico’s Human Rights Bureau and the EEOC and for otherwise

asserting her rights based on her wrongful termination.

       47.      Defendant’s conduct interfered with Ms. Daly’s rights not to be discriminated

against, or retaliated, based on her gender and/or her pregnancy.

       48.     Defendant’s conduct was intentional and in reckless disregard of Ms. Daly’s rights

to be free from discrimination or retaliation based on her sex, gender or asserting her rights under

law to be free of gender and/or pregnancy discrimination.

       49.     As a result of Defendant’s wrongful conduct, Ms. Daly suffered injury.

                                         PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Davree Daly respectfully requests this court enter judgment in

favor of Plaintiff and against Defendant for amounts to be proven at trial, including compensatory

damages, including back and front pay, special and liquidated damages, damages for emotional

distress, punitive damages, injunctive and other equitable relief, pre and post judgment interest,

attorney’s fees, costs, and such further relief as may be just.

                                       WAYNE R. SUGGETT ATTORNEY AT LAW, P.C.

                                       By:/s/Wayne R. Suggett___________________________
                                        WAYNE R. SUGGETT
                                        Attorney for Plaintiff
                                        Albuquerque Plaza
                                         201 Third Street, N.W., Suite 1720
                                        Albuquerque, New Mexico 87102
                                        Telephone: (505) 767-9804




                                                  6

                                            EXHIBIT C
           Case 1:20-cv-00661-PJK-SCY Document 1-2 Filed 07/07/20 Page 11 of 26

AB                                                                                                      FILED
                                                                              13th JUDICIAL DISTRICT COURT
                                                                                               Valencia County
     STATE OF NEW MEXICO                                                                    5/4/2020 12:31 PM
     COUNTY OF VALENCIA                                                                     PHILLIP ROMERO
     THIRTEENTH JUDICIAL DISTRICT                                                     CLERK OF THE COURT


     DAVREE DALY,

                    Plaintiff,

     vs.                                            No. ____________________________
                                                         D-1314-CV-2020-00458

     GYM LAUNCH SECRETS, LLC.

                    Defendant.

                          COMPLAINT FOR WRONGFUL TERMINATION

            Plaintiff, Davree Daly, through her counsel of record Wayne R. Suggett Attorney at Law,

     P.C., for her complaint against Defendant Gym Launch Secrets, LLC., alleges as follows:

                                     JURISDICTION AND VENUE

            1.      Plaintiff Davree Daly (Ms. Daly) is a resident of Valencia County, New Mexico.

            2.      Defendant Gym Launch Secrets, LLC., is a foreign limited liability company that

     transacts business in New Mexico.

            3.      The wrongful conduct of Defendant occurred in Valencia County, New Mexico.

                                            BACKGROUND FACTS

            4.      Ms. Daly was hired by Defendant in a Tech Support position in August 2017.

            5.      In 2018 and 2019, Defendant employed fifty or more employees or full-time

     equivalents that worked at or reported to the same Texas office that Ms. Daly reported to.

            6.      In April 2018, Ms. Daly was promoted to Escalation Specialist.

            7.      In September 2018 Ms. Daly informed her primary supervisor of her pregnancy.

            8.      Ms. Daly requested and was granted Family and Medical Leave Act (FMLA) due

     to her pregnancy and anticipated childbirth.



                                                      1

                                                EXHIBIT D
     Case 1:20-cv-00661-PJK-SCY Document 1-2 Filed 07/07/20 Page 12 of 26



        9.       Ms. Daly began her FMLA due to her pregnancy and childbirth on April 22, 2019

with a return date of June 3, 2019.

        10.      Ms. Daly was a full-time employee at the time that had never requested leave time

previously and had worked over 1,000 hours in the twelve-months prior to her request for leave.

        11.      Prior to her June 3, 2019 anticipated and expected return from leave, Defendant

informed Ms. Daly that it had eliminated her Escalation Specialist position and offered Ms. Daly

a demotion back to a tech position with a $4.00 cut (approximately 17 percent) in her hourly rate

from $24.00 to $20.00 an hour.

        12.      Ms. Daly was told that if she did not take the demotion and pay cut, she would be

terminated.

        13.      Ms. Daly refused to accept the demoted position and was discharged on May 24,

2019.

        14.      Defendant’s claim that it had eliminated the Escalation Specialist positon was a

pretext to terminate Ms. Daly based on her requesting and exercising her right to FMLA leave due

to her pregnancy/childbirth.

        15.      Defendant almost immediately posted at least two open positions, renamed the

Implementation Coordinator and Coaching Coordinator position--that contain the almost identical

job duties Ms. Daly was performing as the Escalation Specialist.

                     COUNT I—NEW MEXICO COMMON LAW WRONGFUL
                         AND RETALIATORY DISCHARGE CLAIMS

        16.      Pursuant to NMRA 2005, 1-010(C), Ms. Daly incorporates paragraphs 1 through

15 in Count I.

        17.      New Mexico has a strong public policy prohibiting employers from terminating

employees or taking adverse action against employees for the employees exercising or attempting

                                                 2

                                            EXHIBIT D
     Case 1:20-cv-00661-PJK-SCY Document 1-2 Filed 07/07/20 Page 13 of 26



to exercise their contractual and statutory employment rights under state and federal law and for

terminating employees based on exercising their statutory rights to FMLA benefits. New Mexico

also has a strong public policy prohibiting employers from terminating employees and taking

adverse action against employees based on their gender and/or pregnancy.

       18.        Defendant’s demotion of Ms. Daly, and its constructive termination of Ms. Daly

when she refused to accept the demotion, violated New Mexico public policy protecting Ms. Daly

for adverse employment actions based on asserting her rights under the FMLA or based on her

gender, female, or pregnancy/childbirth.

       19.        Defendant’s conduct was intentional, willful and with reckless disregard of the

employment rights of Ms. Daly.

       20.        As a result of Defendant’s conduct, Ms. Daly suffered injury.

                              COUNT II—INTERFERENCE WITH FMLA
                                RIGHTS AND FMLA RETALIATION

       21.        Pursuant to NMRA 2005, 1-010(C), Ms. Daly incorporates paragraphs 1 through

20 in Count II.

       22.        Defendant was subject to the provisions of the Family and Medical Leave Act

(FMLA) at all times in 2019.

       23.        Defendant employed 50 or more employees for at least 20 calendar workweeks in

2018 and 2019.

       24.        Defendant’s employees largely work remotely. However, more than 50 employees

reported, accepted assignments, and were supervised out of the same Texas location that Ms. Daly

reported to and accepted her assignments and supervision.

        25.       Ms. Daly was entitled to up to 12 weeks of unpaid leave under the FMLA.

        26.       She requested, and was granted, approximately six weeks of FMLA leave

                                                  3

                                             EXHIBIT D
     Case 1:20-cv-00661-PJK-SCY Document 1-2 Filed 07/07/20 Page 14 of 26



beginning April 23, 2019, through June 3, 2019, based on her pregnancy and birth of her child.

       27.     As agreed, Ms. Daly was ready and willing to return to her position at the end of

her scheduled FMLA leave on June 3, 2019.

       28.     The FMLA requires that an employee be returned to a “nearly identical” position

when they return from FMLA leave.

       29.     Defendant violated this provision by attempting to transfer Ms. Daly to a demoted

position with less responsibilities and with substantially less pay.

       30.     In fact, after offering Ms. Daly the demoted position claiming that they no longer

had an Escalation Specialist position, Defendant posted and hired employees to perform the almost

identical duties Ms. Daly had been performing.

       31.     In continuing its retaliation of Ms. Daly, after her termination Defendant sent

threatening letters to Ms. Daly in an attempt to interfere with her ability to work.

       32.     Defendant also interfered with Ms. Daly’s work by contacting potential clients of

Ms. Daly and falsely informing them that Ms. Daly was prohibited from working with these clients

and/or that Defendant would retaliate and refuse to do business with these clients unless they

refused to work with Ms. Daly.

       33.     In addition, Defendant, using false pretenses, had employees and agents contact

Ms. Daly and falsely pretend to be potential clients in attempting to harm Ms. Daly’s business.

       34.     Defendant’s conduct interfered with Ms. Daly’s FMLA rights and retaliated against

her for exercising her FMLA rights in violation of law.

       35.     As a result of Defendant’s wrongful conduct, Ms. Daly suffered injury.




                                                  4

                                            EXHIBIT D
     Case 1:20-cv-00661-PJK-SCY Document 1-2 Filed 07/07/20 Page 15 of 26



                     COUNT III—SEX AND PREGNANCY DISCRIMINATION
                        UNDER NEW MEXICO’S HUMAN RIGHTS ACT

       36.     Pursuant to NMRA 2005, 1-010(C), Ms. Daly incorporates paragraphs 1 through

35 in Count III.

       37.     Ms. Daly filed a charge of discrimination with the New Mexico Human Rights

Bureau on September 10, 2019.

       38.     Ms. Daly exhausted her administrative remedies as required by New Mexico law

and received a letter of non-determination from the State of New Mexico on March 16, 2020.

       39.     Ms. Daly is female.

       40.     Ms. Daly was pregnant in early 2019 and had just given birth to her child at the

time of her termination by Defendant.

       41.     New Mexico prohibits employers from discriminating and retaliating against

employees based on their gender and/or pregnancy.

       42.     Defendant took adverse action against Ms. Daly in May 2019 based on her gender

and/or pregnancy.

       43.     Defendant’s demotion, and subsequent termination when Ms. Daly refused the

demotion, was a pretext to engage in illegal sex and/or pregnancy discrimination.

       44.     Defendant discriminated against Ms. Daly by falsely claiming that her position had

been eliminated and that there was no substantially similar position available to her. Defendant

falsely claimed that the only position available was a demoted position that Ms. Daly previously

held at substantially less pay.

       45.     When Ms. Daly rejected the demotion, Defendant terminated her employment.

       46.     After Defendant terminated her employment and filed a charge of discrimination

on September 10, 2020, Defendant took retaliatory action against Ms. Daly for filing a charge of

                                               5

                                          EXHIBIT D
     Case 1:20-cv-00661-PJK-SCY Document 1-2 Filed 07/07/20 Page 16 of 26



discrimination with New Mexico’s Human Rights Bureau and the EEOC and for otherwise

asserting her rights based on her wrongful termination.

       47.      Defendant’s conduct interfered with Ms. Daly’s rights not to be discriminated

against, or retaliated, based on her gender and/or her pregnancy.

       48.     Defendant’s conduct was intentional and in reckless disregard of Ms. Daly’s rights

to be free from discrimination or retaliation based on her sex, gender or asserting her rights under

law to be free of gender and/or pregnancy discrimination.

       49.     As a result of Defendant’s wrongful conduct, Ms. Daly suffered injury.

                                         PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Davree Daly respectfully requests this court enter judgment in

favor of Plaintiff and against Defendant for amounts to be proven at trial, including compensatory

damages, including back and front pay, special and liquidated damages, damages for emotional

distress, punitive damages, injunctive and other equitable relief, pre and post judgment interest,

attorney’s fees, costs, and such further relief as may be just.

                                       WAYNE R. SUGGETT ATTORNEY AT LAW, P.C.

                                       By:/s/Wayne R. Suggett___________________________
                                        WAYNE R. SUGGETT
                                        Attorney for Plaintiff
                                        Albuquerque Plaza
                                         201 Third Street, N.W., Suite 1720
                                        Albuquerque, New Mexico 87102
                                        Telephone: (505) 767-9804




                                                  6

                                            EXHIBIT D
Case 1:20-cv-00661-PJK-SCY Document 1-2 Filed 07/07/20 Page 17 of 26




                             EXHIBIT D
Case 1:20-cv-00661-PJK-SCY Document 1-2 Filed 07/07/20 Page 18 of 26




                             EXHIBIT D
Case 1:20-cv-00661-PJK-SCY Document 1-2 Filed 07/07/20 Page 19 of 26




                             EXHIBIT D
Case 1:20-cv-00661-PJK-SCY Document 1-2 Filed 07/07/20 Page 20 of 26




                             EXHIBIT D
     Case 1:20-cv-00661-PJK-SCY Document 1-2 Filed 07/07/20 Page 21 of 26



THIRTEENTH JUDICIAL DISTRICT
COUNTY OF VALENCIA
STATE OF NEW MEXICO

DAVREE DALY,

       Plaintiff,

v.                                                  No. D-1314-CV-2020-00458

GYM LAUNCH SECRETS, LLC

       Defendant.

                           NOTICE OF NOTICE OF REMOVAL

         Please take notice on the 7th day of July, 2020, Defendant Gym Launch Secrets, LLC

(“Defendant”) filed a Notice of Removal of the above-captioned action in and to the United States

District Court, District of New Mexico, pursuant to 28 U.S.C. § 1331, 1367(a) and 1441(a). A

copy of the Notice without exhibits is attached hereto as Exhibit A.

                                                  RESPECTFULLY SUBMITTED:

                                                  JACKSON LEWIS P.C.


                                                  By: /s/Danny W. Jarrett
                                                           Danny W. Jarrett
                                                  800 Lomas Boulevard NW, Suite 200
                                                  Albuquerque, NM 87102
                                                  Telephone: (505) 878-0515
                                                  Danny.jarrett@jacksonlewis.com
                                                  ATTORNEY FOR DEFENDANT
                                                  GYM LAUNCH SECRETS, LLC




                                            Exhibit E
     Case 1:20-cv-00661-PJK-SCY Document 1-2 Filed 07/07/20 Page 22 of 26



                                CERTIFICATE OF SERVICE

       We hereby certify that we electronically filed the foregoing pleading through the State of
New Mexico’s Odyssey File & Services System on the 7th day of July, 2020 and sent a copy via
email to:

       Wayne R. Suggett
       WAYNE R. SUGGETT ATTORNEY AT LAW, P.C.
       Albuquerque Plaza
       201 Third Street, N.W., Suite 1720
       Albuquerque, NM 87102
       (505) 767-9804
       Email: wayne@suggettlaw.com

By: /s/Danny W. Jarrett
      Danny W. Jarrett




                                            Exhibit E
      Case 1:20-cv-00661-PJK-SCY Document 1-2 Filed 07/07/20 Page 23 of 26




                             IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW MEXICO

DAVREE DALY,

                Plaintiff,

v.                                                            No.

GYM LAUNCH SECRETS, LLC,

                Defendant.


                                     NOTICE OF REMOVAL


       Pursuant to 28 U.S.C. § 1331, 1367(a) and 1441(a), Defendant Gym Launch Secrets, LLC

(“Defendant”), gives notice of removal of the above-captioned action from the Thirteenth Judicial

District, State of New Mexico, County of Valencia (“State Court”) to the United States District

Court for the District of New Mexico (“Notice”). As grounds for this Notice, Defendant states as

follows:

                                         INTRODUCTION

           1.     On or about May 4, 2020, Plaintiff Davree Daly (“Plaintiff”) filed a Complaint for

Wrongful Termination (“Complaint”) in the Thirteenth Judicial District, County of Valencia,

New Mexico (“State Court Action”), styled as Davree Daly v. Gym Launch Secrets, LLC

(“Complaint”). See Exhibit A, State Court docket.

           2.     The Thirteenth Judicial District issued a summons to Defendant on May 13, 2020.

Id.

           3.     Plaintiff served the Complaint via certified mail on June 10, 2020. See Exhibit B,

Service of Process Transmittal.

                                                  1

                                              Exhibit E                                  Exhibit A
    Case 1:20-cv-00661-PJK-SCY Document 1-2 Filed 07/07/20 Page 24 of 26




             PLAINTIFF’S COMPLAINT PRESENTS A FEDERAL QUESTION

        4.      This Court has original jurisdiction over this case pursuant to 28 U.S.C. § 1331,

which provides that federal courts have original jurisdiction over “all civil actions arising under

the Constitution, laws or treaties of the United States” (“Federal Question”).

        5.      In this case, it is undisputed that Plaintiff has raised substantial federal issues in

her Complaint, as she has alleged the following:

             a. A claim of interference with the Family and Medical Leave Act (“FMLA”) and

             FMLA retaliation. See Complaint ¶¶ 21-35, attached as Exhibit C.

        6.      Because Plaintiff’s allegations involve violations of the Family and Medical Leave

Act, a federal statute codified in the United States Code, Plaintiff’s claims fall under federal

question jurisdiction and are therefore subject to removal to federal court under 28 U.S.C. §

1441(a). See Holmes Group, Inc. v. Vornado Air Circulation Systems, Inc ., 535 U.S. 826, 830

(2002) (whether a case “arises under” federal law for original jurisdiction purposes is tested by

the “well-pleaded complaint” rule which requires federal courts to consider only what

necessarily appears in plaintiff’s statement of his or her claim). See also Rivet v. Regions Bank of

Louisiana, 522 U.S. 470, 475 (1998) (whether the claim “arises under” federal law for removal

purposes is determined by the same “well-pleaded complaint rule” that determines original

federal question jurisdiction).

     SUPPLEMENTAL JURSIDCTION OVER STATE LAW CLAIMS IS PROPER

        7.      This Court has supplemental jurisdiction over Plaintiff’s state law, which have been

joined with those claims arising under its federal questions jurisdiction pursuant to 28 U.S.C.




                                                   2

                                              Exhibit E                                    Exhibit A
     Case 1:20-cv-00661-PJK-SCY Document 1-2 Filed 07/07/20 Page 25 of 26




section 1331, and supplemental jurisdiction over those claims pursuant to 28 U.S.C. Section

1367(a).

                                     REMOVAL IS TIMELY

           8.   Plaintiff filed her Complaint on May 4,2020 and served it on Defendant on June

10, 2020. This Notice of Removal therefore is timely pursuant to 28 U.S.C. § 1446(b), which

requires that notice be filed within thirty (30) days of receipt by Defendant, through service or

otherwise, of a copy of an amended pleading, motion, order or other paper from which it may

first be ascertained that the case is one in which is or has become removable.

                   ALL OTHER REMOVAL REQUIREMENTS ARE MET

           9.   This Court is the appropriate venue for removal of Plaintiff’s State Action, pursuant

to 28 U.S.C. § 1441(a), which permits removal of any civil action brought in any state court in

which the District Courts of the United States have original jurisdiction to the District Court for the

district and division embracing the place where such action is pending. A Civil Cover Sheet as

required by D.N.M. LR-Civ. 3.1 is filed concurrently with this Notice. Pursuant to 28 U.S.C. §

1446(a), copies of all process and pleadings served upon Defendant are attached to this Notice as

Exhibit D. Defendant has requested copies of the State Court records and proceedings, which

copies shall be provided to the Court within the time allotted by D.N.M. LR-Civ 81.1(a). A copy of

the docket sheet from the State Court action is attached hereto as Exhibit A. Pursuant to 28 U.S.C.

§ 1446(d), a Notice of Notice of Removal and a copy of this Notice were filed concurrently with

the Thirteenth Judicial District, State of New Mexico, County of Valencia. The Notice of Notice of

Removal filed in State Court, without exhibits is attached as Exhibit E.




                                                  3

                                              Exhibit E                                     Exhibit A
     Case 1:20-cv-00661-PJK-SCY Document 1-2 Filed 07/07/20 Page 26 of 26




                                                  Respectfully Submitted,
                                                  JACKSON LEWIS P.C.


                                                  By: /s/ Danny W. Jarrett
                                                    Danny W. Jarrett
                                                  800 Lomas Boulevard NW, Suite 200
                                                  Albuquerque, NM 87102
                                                  Telephone: (505) 878-0515
                                                  Danny.jarrett@jacksonlewis.com
                                                  Attorney for Defendant


We hereby certify that we electronically filed
the foregoing pleading through the CM/ECF
system on the 7th day of July, 2020, and sent a
copy via email to counsel for Plaintiff:

Wayne R. Suggett
WAYNE R. SUGGETT ATTORNEY AT LAW, P.C.
Albuquerque Plaza
201 Third Street, N.W., Suite 1720
Albuquerque, NM 87102
(505) 767-9804
Email: WAYNE@suggettlaw.com

JACKSON LEWIS P.C.

By: /s/Danny W. Jarrett
       Danny W. Jarrett




                                                                    4

                                            Exhibit E                                 Exhibit A
